      Case 2:21-cv-00040-NJB-MBN Document 81 Filed 08/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

 TIMOTHY BROWN, INDIVIDUALLY                     *
 AND ON BEHALF OF HIS MINOR                      *
 CHILD, T.B.                                     *
                                                 *   CASE NO. 2:21-CV-00040
                                                 *
 VERSUS                                          *   SECTION G, DIVISION 5
                                                 *
 JEFFERSON PARISH SCHOOL                         *   CHIEF JUDGE BROWN
 BOARD, DR. JAMES GRAY,                          *
 DR. CHRISTINE TEMPLET,                          *   MAGISTRATE NORTH
 AND TERRI JOIA                                  *
 * * * * * * * * * * * * * * *                   *

                                        JUDGMENT
       Considering the foregoing Joint Stipulation of Dismissal executed by Defendants, the

Jefferson Parish School Board, Dr. James Gray, Dr. Christine Templet, and Terri

Joia (“Defendants”) and Plaintiff, Timothy Brown, individually and on behalf of his minor child,

T.B. (“Brown”):

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that all claims of Brown

as set forth in the Complaint and First Amending and Supplemental Complaint and all claims in

Defendants’ Counterclaim as to Brown in the above-captioned matter be dismissed with

prejudice, with each party to bear its own costs and attorney’s fees, specifically reserving

Defendants’ claims in their Counterclaim as to the Louisiana Attorney General and reserving all

claims made by the Louisiana Attorney General against Defendants.


                                    16th day of August, 2021.
       NEW ORLEANS, LOUISIANA, this _____




                                         _________________________________________
                                         NANNETTE JOLIVETTE BROWN
                                         CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
